                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      ED CV 17-1968-JFW (AGRx)                                   Date: December 26, 2018

Title:        Securities and Exchange Commission -v- David Welch, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER GRANTING PLAINTIFF’S UNOPPOSED
                                         MOTION FOR ENTRY OF PERMANENT INJUNCTION
                                         AND FINAL JUDGMENT AGAINST DEFENDANT NEW
                                         GLOBAL ENERGY INC. AND PERRY DOUGLAS WEST
                                         [filed 12/20/2018; Docket No. 137]

       On December 20, 2018, Plaintiff Securities and Exchange Commission (“Plaintiff”) filed an
Unopposed Motion for Entry of Permanent Injunction and Final Judgment Against Defendant New
Global Energy Inc. and Perry Douglas West. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision without
oral argument. The hearing calendared for January 28, 2019 is hereby vacated and the matter
taken off calendar. After considering the moving papers, and the arguments therein, the Court
rules as follows:

        In light of the consent of Defendants New Global Energy Inc. and Perry Douglas West,
Plaintiff’s Unopposed Motion for Entry of Permanent Injunction and Final Judgment Against
Defendant New Global Energy Inc. and Perry Douglas West is GRANTED. The Court signs the
proposed Final Judgment as to New Global Energy Inc. [Docket No. 137-3] and the proposed Final
Judgment as to Perry Douglas West [Docket No. 137-5], lodged with the Court on December 20,
2018.


         IT IS SO ORDERED.




                                            Page 1 of 1                        Initials of Deputy Clerk sr
